The Opinion of the Court was delivered by Caton, J. There is but a single question presented in this case, depending entirely upon the construction to be given to the Act of 12th of January, 1833, authorizing a credit on sales of school lands. That Act provides, “that whenever the inhabitants of a township, petitioning for the sale of the sixteenth section, shall be of opinion that their interests would be promoted by selling said section on a credit, they may represent the same in their petition ; whereupon it shall be the duty of the Commissioner to sell said lands on a credit of one, two, and three years, the purchaser giving a mortgage on the land, and good personal security, for the payment of the purchase money, to be approved by the County Commissioners’ Courts respectively.” Can the Commissioners sell upon the credits specified, and agree with the purchaser for the payment of interest? This is the only question. We are clearly of opinion that he may. The School Commissioner is a ministerial officer or agent appointed by the law to do certain things, and among others, to sell the school lands. In doing this, he exercises a power delegated to him by the Legislature. In that delegation of power he might have been invested with greater or less discretion according to the pleasure of the Legislature. The law has specified 'the extent of the credit, and the character of the security. This might have been left to the discretion of the Commissioner, had it been thought advisable. Upon the inhabitants of the township is conferred the discretion of determining whether the land shall be sold on a credit, the extent of which is fixed by the law, while the terms of the credit are left to the discretion of the Commissioner. The sale was not the less upon a credit because interest was agreed to be paid upon the purchase money. A credit may be given either with or without interest, as its terms may be various. The term “credit” must receive an extended or limited construction depending upon the character of the instrument in which itis used. In a contract, its meaning would be limited so as not to include interest unless it were expressed, as, if one sells a farm for so much money, on a credit of one, two and three years. There the instalments would not bear interest. But if one empowers another to sell his farm upon a credit of one, two and three years, without specifying whether the credit shall be with or without interest, he thereby gives a discretion to his attorney, to agree upon the terms of the credit as he shall think proper. If under such a power, the agent should stipulate for interest, it would hardly be contended by any, that for that reason the principa1 might repudiate the contract, upon the ground that the agent had exceeded his authority, or that the purchaser could resist the payment of interest, because the agent was not authorized to contract for it. If the sale would be binding upon either, it would be upon both. This latter case is precisely parallel with the one before us. Here the Legislature has conferred a power upon the Commissioner to sell land, and has necessarily vested him with the ordinary discretion of an agent as to the mode and terms of executing the power, within the Specified limits and restrictions contained in the Act. Suppose the Legislature were to authorize an agent to loan public money upon a given credit, saying nothing about interest, would it be consistent that the agent could not lawfully contract for interest? And yet it might with equal propriety be said, that he was vested with no such discretion. We do not perceive the applicability of the cases referred to, showing that a public officer, whose compensation is fixed by law for the performance of certain official acts, cannot be-, come entitled, by agreement, to a greater compensation- for] the performance of those acts. Here the officer or agent receives no greater compensation when he contracts for interest, than when he does not. It is not for his benefit that the interest is promised, but for the inhabitants of the township. Being of opinion that this sale was made in pursuance of the authority conferred by the statute and therefore valid and binding as well upon the purchaser as the State, the judgment must be affirmed with costs. -Judgment affirmed.